Name: Commission Regulation (EEC) No 1607/80 of 25 June 1980 amending for the second time Regulation (EEC) No 2730/79 and amending Regulation (EEC) No 645/75 in order to take account of certain provisions concerning the repayment or remission of import duties
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  agricultural activity;  taxation
 Date Published: nan

 No L 160/42 Official Journal of the European Communities 26 . 6 . 80 COMMISSION REGULATION (EEC) No 1607/80 of 25 June 1980 amending for the second time Regulation (EEC) No 2730/79 and amending Regu ­ lation (EEC) No 645/75 in order to take account of certain provisions concerning the repayment or remission of import duties THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2730/79 is hereby amended as follows : 1 . The following Article 19a is inserted : 'Article 19a 1 . A refund may be granted for products re-exported under the provisions of the second subparagraph of Article 6 (2) or the second sub ­ paragraph of Article 11 (3) of Regulation (EEC) No 1430/79 only :  if the application for repayment or remis ­ sion of the import duties is subsequently refused, and  provided that the other conditions for the granting of a refund are respected . 2 . Where goods are re-exported under the proce ­ dure referred to in paragraph 1 , a reference to that procedure shall be made on the document referred to in Article 4 (3).' 2 . Article 6 (4) (b) is replaced :  in the French version by the following text : Having regard to the Treaty establishing the European Economic Community, Having regard to the provisions mentioned in the citations of :  Commission Regulation (EEC) No 645/75 of 13 March 1975 laying down common detailed rules for the application of the export levies and charges on agricultural products ( J ), as last amended by Regulation (EEC) No 609/78 (*),  Commission Regulation (EEC) No 2730/79 of 29 November 1979 laying down common detailed rules for the application of the system of export refunds on agricultural products (3), as amended by Regulation (EEC) No 1475/80 (4), Whereas the second subparagraph of Article 6 (2) and the second subparagraph of Article 11 (3) of Council Regulation (EEC) No 1430/79 of 2 July 1979 on the repayment or remission of import or export duties (5 ) laid down that the competent authorities may autho ­ rize the customs formalities relating to the re-exporta ­ tion of the goods to be completed before having ruled on the application for repayment or remission of import duties ; Whereas, if the application for repayment or remis ­ sion of duties is subsequently refused , the products may be eligible for an export refund or will be subject as the case may be , to an export levy or export charge ; whereas, consequently, it is necessary to lay down special provisions in Regulations (EEC) No 645/75 and (EEC) No 2730/79 ; Whereas the text of Regulation (EEC) No 2730/79 should be made more precise in certain language versions ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, 'b) nom ou numÃ ©ro d enregistrement du ou des bateaux ou aÃ ©ronefs sur lesquels les produits ont Ã ©tÃ © mis Ã bord',  in the Danish version by the following text : 'b) navn eller registreringsnummer pa det eller de skibe eller luftfartÃ ¸jer pÃ ¥ hvilke produk ­ terne er taget om bord',  in the Italian version by the following text : ( ¢) OJ No L 67, 14 . 3 . 1975, p. 16 . ( 2 ) OJ No L 83, 30 . 3 . 1978 , p. 19 . (3 ) OJ No L 317, 12 . 12 . 1979 , p. 1 . (4 ) OJ No L 147, 13 . 6 . 1980, p. 15 . 5 ) OJ No L 175, 12 . 7 . 1979, p. 1 . ' b) il nome o il numero d immatricolazione dell'imbarcazione o aeromobile o delle imbarcazioni o aeromobili su cui i prodotti sono stati imbarcati .' 26. 6 . 80 Official Journal of the European Communities No L 160/43 Article 2 The following Article 2a is hereby inserted in Regula ­ tion (EEC) No 645/75 : 'Article 2a 1 . When an export levy or charge is fixed and the goods are re-exported under the provisions of the second subparagraph of Article 6 (2) or the second subparagraph of Article 11 (3) of Regula ­ tion (EEC) No 1430/79, a security of an amount equal to the export levy or charge shall be lodged . 2. The security referred to in paragraph 1 : (a) shall be released if the application for repay ­ ment or remission of the duties is subsequently accepted ; (b) shall be forfeit, as a levy, if :  the application referred to in (a) is refused, and  the export levy or charge is not paid within two weeks of its being requested.' Article 3 This Regulation shall enter into force on 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 June 1980 . For the Commission Finn GUNDELACH Vice-President